 




Exhibit 10.12(a)

AMENDMENT TO NO. 1 TO

EMPLOYMENT AGREEMENT




This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated November 24,
2014, is by and between Aspen University Inc. (the “Company”), and Cheri St.
Arnauld, Ed. D (the “Executive”).




WHEREAS, the Company and the Executive entered into an employment agreement as
of March 1, 2014 (the “Agreement”); and




WHEREAS, the parties desire to amend the Agreement to revise the requirements
and rights with respect to obtaining a bonus under the Agreement.




NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:




I.

The Agreement is hereby amended as follows:




A.

Section 4(b) shall be replaced with the following:




(b)

Target Bonus.  For each fiscal year during the Term beginning May 1st and ending
April 30th of the applicable fiscal year, the Executive shall have the
opportunity to earn a bonus up to 30%, 66% or 100% of her then Base Salary (the
“Target Bonus”) as follows:

When the Company achieves annual Adjusted EBITDA (as defined below) at certain
threshold levels (each, an “EBITDA Threshold”), the Executive shall receive an
automatic cash bonus (the “Automatic Cash Bonus”) equal to a percentage of her
then Base Salary, and shall receive a grant of fully vested shares of the
Company’s common stock having an aggregate Fair Market Value (as such term is
defined in the Company’s 2012 Equity Incentive Plan, as amended) equal to a
percentage of the Executive’s then Base Salary (the “Automatic Equity Bonus”).
In addition, the Executive shall be eligible to receive an additional percentage
of her then Base Salary as a cash bonus (the “Discretionary Cash Bonus”) and an
additional grant of fully vested shares of the Company’s common stock having an
aggregate Fair Market Value equal to a percentage of the Executive’s then Base
Salary (the “Discretionary Equity Bonus”) based on the Board’s determination
that the Executive has achieved certain annual performance objectives
established by the Board, based on the mutual agreement of the Chief Executive
Officer and the Executive, at the beginning of each fiscal year.

The EBITDA Thresholds and corresponding bonus levels are set forth in the table
below. For the avoidance of doubt, the Executive shall only be eligible to
receive the bonuses associated with a single EBITDA Threshold; i.e. in the event
the Company attains EBITDA Threshold (2), only the bonuses associated with
EBITDA Threshold (2) below (and not the bonuses associated with EBITDA Threshold
(1)) shall be applicable.





--------------------------------------------------------------------------------

 










EBITDA Threshold

Automatic Cash Bonus

Automatic Equity Bonus

Discretionary Cash Bonus

Discretionary Equity Bonus

(1)

$1,000,000 -$1,999,999

7.5%

7.5%

 Up to 7.5%

Up to 7.5%

(2)

$2,000,000 -$3,999,999

16.5%

16.5%

Up to 16.5%

Up to 16.5%

(3)

$4,000,000 and over

25%

25%

Up to 25%

Up to 25%




Provided, however, that the earning of the Automatic Cash Bonus is subject to
the Company having at least $2,000,000 in available cash after deducting the
Target Bonus paid to all executive officers of the Company or its subsidiaries
under the same Target Bonus formula pursuant to such executives’ employment
agreements (the “Cash Threshold”) and the Executive continuing to provide
services under this Agreement on the applicable Target Bonus determination date.
 If the Company is unable to pay the Automatic Cash Bonus as a result of not
meeting the Cash Threshold, no Automatic Cash Bonus will be earned for that
fiscal year.  As used in this Agreement, Adjusted EBITDA is calculated as
earnings (or loss) from continuing operations before preferred dividends,
interest expense, income taxes, collateral valuation adjustment, bad debt
expense, depreciation and amortization, and amortization of stock-based
compensation; however, if Adjusted EBITDA shall be defined differently in any
filing of the Company with the Securities and Exchange Commission subsequent to
the date of this Agreement, then Adjusted EBITDA shall thereafter be defined in
accordance with the definition most recently set forth in any such filing at
each Target Bonus determination date.  

B.

The following shall be added to the Agreement as Section 4(e):




(e)

Discretionary Bonus.  During the term of the Agreement, the Compensation
Committee shall have the discretion to award the Executive a bonus, in cash or
the Company’s common stock, based upon the Executive’s job performance, the
Company’s revenue growth or any other factors as determined by the Compensation
Committee. 

II.

Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings assigned thereto in the Agreement.








--------------------------------------------------------------------------------

 




III.

In the event of any conflict between the Agreement and this Amendment, the terms
as contained in this Amendment shall control. In all other respects the
Agreement is hereby ratified and confirmed.




IV.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be one and the same agreement. Facsimile signatures shall be
treated in all respects and for all purposes as originals.







[Signature Page to Follow]





--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

COMPANY:

 

 

 

ASPEN UNIVERSITY INC.

 

 

 

 

 

 

 

By:

/s/ Michael Mathews

 

 

Michael Mathews

 

 

Chief Executive Officer

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

/s/ Cheri St. Arnauld

 

Cheri St. Arnauld



























